DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “the Doppler speed” in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the first polarity" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8, line 6 recites the limitation "a time of last detection" in line 6.  There is antecedent basis for this limitation in the claim.
Claim 8, line 6 recites the limitation "a measured hit rate" in line 6.  There is antecedent basis for this limitation in the claim.
Claim 8, line 6 recites the limitation "a time of measurement" in line 8.  There is antecedent basis for this limitation in the claim.
Claim 8 recites “a Doppler speed” in line 9. There is antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "a first polarity" in line 9.  There is antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a computer program stored on a non- transient storage medium could be a signal perse and a signal is not one of the 4 statutory categories.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7, 13, and 18 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10690749. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10690749 claims:
With respect to claim 1, U.S. Patent No. 10690749 claims method of processing a radar hit from an object, comprising: providing, for each of a plurality of cells, a signal strength threshold, a hit rate threshold, a time of last detection; receiving, for one of the plurality of cells corresponding to the object, a measured signal strength, a measured hit rate and a time of measurement; identifying the object as clutter if the measured hit rate is greater than the hit rate threshold, and the measured signal strength is less than signal strength threshold; and updating the time of last detection, and updating the hit rate of the one of the plurality of cells using a running average of the hit rate (claim 12).
With respect to claim 7, U.S. Patent No. 10690749 claims the measured signal strength, the measured hit rate and the time of measurement of each of the plurality of cells are based on hits having a Doppler polarity the same as a Doppler of a currently measured hit (claim 12).
With respect to claim 13, U.S. Patent No. 10690749 claims a computer program stored on anon-transient storage medium and adapted to be run on a computer processor for processing a radar hit from an object, comprising code for: receiving, for one of the plurality of cells corresponding to the object, a measured signal strength, a measured hit rate and a time of measurement; identifying the object in the one of a plurality of cells of a radar field as clutter if the measured hit rate is greater than a hit rate threshold, and the measured signal strength is less than a signal strength threshold; and updating the measured hit rate using a running average of the hit rate (claim 12).
With respect to claim 18, U.S. Patent No. 10690749 claims the measured signal strength, the measured hit rate and the time of measurement of each of the plurality of cells are based on hits having a Doppler polarity the same as a Doppler of a currently measured hit (claim 12).
Claims 1-7, 9-18, and 20-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-9, and 12-13 of U.S. Patent No. 10690749 in view of Quellec et al (US 20140043185).
With respect to claim 1, U.S. Patent No. 10690749 claims method of processing a radar hit from an object, comprising: providing, a signal strength threshold, a hit rate threshold, a time of last detection; receiving, for one of the plurality of cells corresponding to the object, a measured signal strength, a measured hit rate and a time of measurement; determining whether the measured hit rate is greater than the hit rate threshold and the measured signal strength is less than the signal strength threshold, identifying the object as Clutter if the measured hit rate is greater than the hit rate threshold, and the measured signal strength is less than signal strength threshold; and updating the time of last detection, and updating the hit rate of the one of the plurality of cells using a running average of the hit rate (claim 1).
With respect to claim 1, U.S. Patent No. 10690749 does not claim providing data for each of a plurality of cells. Quellec teaches providing data for each of a plurality of cells (para 4, “A test is then carried out to verify whether, in each cell, the number of pre-detections is greater than a number K over N antenna revolutions’). It would have been obvious to modify U.S. Patent No. 10690749 to include teaches providing data for each of a plurality of cells because it is expected that if a signal is associated with a cell and a time of detection that there would be a plurality of cells with data.
With respect to claim 2, U.S. Patent No. 10690749 claims providing a mean Doppler speed; receiving, for the one of the plurality of cells, a measured Doppler speed; and the step of identifying the object as clutter further requiring that the measured Doppler speed is less than a pre-determined factor of the mean Doppler speed for the object to be identified as clutter (claim 2).
With respect to claim 3, U.S. Patent No. 10690749 claims the running average is calculated using one of an infinite impulse response filter and a finite impulse response filter (claim 3).
With respect to claim 4, U.S. Patent No. 10690749 claims the step of updating further comprises updating the signal strength threshold based on the hit rate of the one of the plurality of cells. (claim 4).
With respect to claim 5, U.S. Patent No. 10690749 claims the updating of the signal strength threshold is based on a linear relationship between the measured hit rate and the signal strength threshold (claim 5).
With respect to claim 6, U.S. Patent No. 10690749 claims the signal strength threshold is increased at a rate of 2/3 of an increase in the measured hit rate (claim 6)
With respect to claim 7, U.S. Patent No. 10690749 claims the measured signal strength, the measured hit rate and the time of measurement of each of the plurality of cells are based on hits having a Doppler polarity the same as a Doppler of a currently measured hit (claim 12).
With respect to claim 9, Quellec teaches maintaining, for each of the plurality of cells, a time of last update (para 27, “corresponding to the origins of the reference frames R.sub.0, R.sub.1,...R.sub.n-1 and to the associated times t.sub.0, t.sub.1,...t-sub.n-1 and the translations of carrier positions between the various reference frames”). It would have been obvious to modify U.S. Patent No. 10690749 to include maintaining, for each of the plurality of cells, a time of last update because it would help keep track of when the hits were made in the cell and calculate the hit rate.
With respect to claim 9, Since determining, for one of the plurality of cells, in the absence of a hit in the one of the plurality of cells is contingent on if the time of last update is greater than the inverse of the hit rate; and if the time of last update is greater than the inverse of the hit rate, updating the hit rate, the feature is not required to be performed when the precedent is not meet therefore this claim limitation is not required by the broadest reasonable interpretation.
With respect to claim 10, U.S. Patent No. 10690749 claims the measured signal strength that is received in the step of receiving is signal strength above a CFAR signal strength threshold (claim 13).
With respect to claim 11, U.S. Patent No. 10690749 claims the signal strength threshold is the same for each of the plurality of cells (claim 8).
With respect to claim 12, U.S. Patent No. 10690749 claims the signal strength threshold for at least two of the plurality of cells is different than one another (claim 9).
With respect to claim 13, U.S. Patent No. 10690749 claims a computer program stored on anon-transient storage medium and adapted to be run on a computer processor for processing a radar hit from an object, comprising code for: receiving, for one of the plurality of cells corresponding to the object, a measured signal strength, a measured hit rate and a time of measurement; identifying the object in the one of a plurality of cells of a radar field as clutter if the measured hit rate is greater than a hit rate threshold, and the measured signal strength is less than a signal strength threshold; and updating the measured hit rate using a running average of the hit rate (claim 1).
With respect to claim 13, U.S. Patent No. 10690749 does not claim providing data for each of a plurality of cells. Quellec et al (US 20140043185). Quellec teaches providing data for each of a plurality of cells (para 4, “A test is then carried out to verify whether, in each cell, the number of pre-detections is greater than a number K over N antenna revolutions.”). It would have been obvious to modify U.S. Patent No. 10690749 to include teaches providing data for each of a plurality of cells because it is expected that if a signal is associated with a cell and a  time of detection that there would be a plurality of cells with data.
With respect to claim 14, U.S. Patent No. 10690749 claims receiving, for the one of the plurality of cells, a measured Doppler speed; and the step of identifying the object as a clutter further requiring that the measured Doppler speed is less than a pre-determined factor of a mean Doppler speed for the object to be identified as clutter (claim 2).
With respect to claim 15, U.S. Patent No. 10690749 claims the running average is calculated using one of an infinite impulse response filter and a finite impulse response filter (claim 3).
With respect to claim 16, U.S. Patent No. 10690749 claims the step of updating further comprises updating the signal strength threshold based on the hit rate of the one of the plurality of cells (claim 4).
With respect to claim 17, U.S. Patent No. 10690749 claims the updating of the signal strength threshold is based on a linear relationship between the measured hit rate and the signal strength threshold (claim 5).
With respect to claim 18, U.S. Patent No. 10690749 claims18 the measured signal strength, the measured hit rate and the time of measurement of each of the plurality of cells are based on hits having a Doppler polarity the same as a Doppler of a currently measured hit (claim 12).
With respect to claim 20, Quellec teaches maintaining, for each of the plurality of cells, a time of last update (para 27, “corresponding to the origins of the reference frames R.sub.0, R.sub.1,...R.sub.n-1 and to the associated times t.sub.0, t.sub.1,...t.sub.n-1 and the translations of carrier positions between the various reference frames”). It would have been obvious to modify U.S. Patent No. 10690749 to include maintaining, for each of the plurality of cells, a time of last update because it would help keep track of when the hits were made in the cell and calculate the hit rate.
With respect to claim 20, Since determining, for one of the plurality of cells, in the absence of a hit in the one of the plurality of cells is contingent on if the time of last update is greater than the inverse of the hit rate; and if the time of last update is greater than the inverse of the hit rate, updating the hit rate, the feature is not required to be performed when the precedent is not meet therefore this claim limitation is not required by the broadest reasonable interpretation.
With respect to claim 21, U.S. Patent No. 10690749 claims the measured signal strength that is received in the step of receiving is a signal strength above a CFAR signal strength threshold (claim 13).
Claims 8 and 19 rejected on the ground of nonstatutory double patenting as being unpatentable overclaim 11 of U.S. Patent No. 10690749 in view of Quellec and Yosoku et al (US 20160154091). Claim 1 and 13 are rejected as described above.
With respect to claim 8, U.S. Patent No. 10690749 claims the time of last detection, the measured hit rate, and a time of measurement, all correspond to a Doppler speed of a first polarity, maintaining, for each of the plurality of cells, the time of last detection, the measured hit rate, and a mean Doppler speed, corresponding to the Doppler speed of the first polarity; and maintaining, for each of the plurality of cells, a time of last detection, a measured hit rate, and a mean Doppler speed (claim 11). U.S. Patent No. 10690749 does not claim the Doppler speed of a second polarity that is opposite of the first polarity. Yosoku teaches the Doppler speed of a second polarity that is opposite of the first polarity (para 272, “the target by referring to the extracted Doppler component, where, with respect to each of one or more frequency shift amounts, the echo signal processor provides a frequency shift of the frequency shift amount to the echo signal, the frequency shift being identical in an absolute value and opposite in a polarity to the frequency shift amount”) It would have been obvious to modify U.S. Patent No. 10690749 to include the Doppler speed of a second polarity that is opposite of the first polarity because it is merely a substitution of well- known received radar signals with no new or unexpected results.
With respect to claim 19, U.S. Patent No. 10690749 claims the measured hit rate, and the time of measurement, each correspond to a Doppler speed of a first polarity, the program further comprising: maintaining, for each of the plurality of cells, a time of last detection, the measured hit rate, and a mean Doppler speed, corresponding to the Doppler speed of the first polarity; and maintaining, for each of the plurality of cells, a time of last detection, a measured hit rate, and a mean Doppler speed (claim 11). U.S. Patent No. 10690749 does not claim the Doppler speed of a second polarity that is opposite of the first polarity. Yosoku teaches the Doppler speed of a second polarity that is opposite of the first polarity (para 272, “the target by referring to the extracted Doppler component, where, with respect to each of one or more frequency shift amounts, the echo signal processor provides a frequency shift of the frequency shift amount to the echo signal, the frequency shift being identical in an absolute value and opposite in a polarity to the frequency shift amount”) It would have been obvious to modify U.S. Patent No. 10690749 to include the Doppler speed of a second polarity that is opposite of the first polarity because it is merely a substitution of well- known received radar signals with no new or unexpected results. 
Response to Arguments
With respect to argument with respect to the 101 rejection, Applicant's arguments filed 7/22/2022 have been fully considered but they are not persuasive. 
Applicants argue that non-transitory computer readable medium are allow by virtue of previous USPTO guidance.
Response: the applicant is not claiming a non-transitory computer readable medium but claims a non-transient storage medium which could be a signal perse and has not been indicated as overcoming a 101 rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Allowable Subject Matter
Claims 1-7, 9-12 would be allowable if rewritten to overcome the rejection(s) under double patenting, set forth in this Office action.
Claim 13-21 would be allowable if rewritten to overcome the rejection(s) under double patenting and 35 U.S.C. 101, set forth in this Office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132. The examiner can normally be reached Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648